Citation Nr: 0506198	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee, which denied the veteran's 
enrollment in the VA medical healthcare system.



FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is dependent on application of the law rather than on 
weighing of the evidence.

2.  The veteran applied for enrollment to the VA medical 
healthcare system in September  2003, and he is a nonservice-
connected veteran with no other special eligibility 
attributes that might qualify him for an improved priority 
group enrollment; he declined to provide detailed financial 
information for support in applying the means test; he is in 
priority group eight.

3.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003.


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2004).

2.  The criteria for basic eligibility requirements for 
enrollment in, and access to, VA medical care benefits are 
not met.  38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well- grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, it does not appear that these 
changes are applicable to claims such as the one decided 
here.  Because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nevertheless, the Board notes that the veteran was notified 
in a September 2003 enrollment decision letter of the reasons 
his application for enrollment was denied. He was notified of 
the criteria necessary for basic eligibility for enrollment.  
Thus, the Board concludes that VA has met its duty to notify 
the veteran in this matter. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, the veteran declined to provide detailed 
financial information for application of the means test.  
Moreover, the facts are not in dispute.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that remand 
pursuant to the VCAA is not required where "no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim").

For these reasons the Board finds that all relevant facts 
have been adequately developed and no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).



II.  Analysis of the Claim

The facts of this case are not in dispute.  The veteran had 
active service from November 1965 to November 1967.  The 
character of his service was honorable. The veteran filed his 
Application for Health Benefits, VA Form 10-10EZ, at the VAMC 
in September 2003.  He has not established service connection 
for any disability.  He was not a prisoner of war and was not 
awarded a Purple Heart.  He has not alleged that he was 
exposed to a toxic substance or ionizing radiation, or that 
he ever served in the Southwest Asia theatre of operations.  
He has not alleged that he has a permanent severely disabling 
injury or condition that compromises his ability to carry out 
the activities of daily living and requires the use of 
personal or mechanical assistance to leave home or bed or 
requires constant supervision to avoid physical harm.  

In his application, the veteran did not include financial 
information and he checked "No" in "Section IIB - Financial 
Disclosure", indicating that he would be assigned the 
appropriate enrollment priority based on nondisclosure of his 
financial information and that he was agreeing to pay the 
applicable VA co-payment.  However, in his notice of 
disagreement, the veteran indicates that he was not agreeing 
to pay the applicable VA co-payment, stating that veterans 
should not be segregated because of their income.

The regulations provide that, except as otherwise provided in 
38 C.F.R. § 17.37 (factors not relevant here), a veteran must 
be enrolled in the VA medical healthcare system as a 
condition for receiving the "medical benefits package" set 
forth in §17.38.  38 C.F.R. § 17.36(a).

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the following priorities, in 
the order listed: (1) veterans with service-connected 
disabilities rated 50 percent or greater; (2) veterans with 
service-connected disabilities rated 30 percent or 40 
percent; (3) Veterans who are former prisoners of war or who 
were awarded the Purple Heart, veterans with service-
connected disabilities rated 10 percent or 20 percent, and 
veterans described in subparagraphs (B) and (C) of section 
1710(a)(2) of this title; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all other 
veterans eligible for hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) 
veterans described in 38 U.S.C.A. § 1710(a)(3). 38 U.S.C.A. § 
1705(a).

Effective October 1, 2002, section 202(a) of Public Law 107- 
135 (115 Stat. 2457), provides: (a) Priority of Enrollment in 
Patient Enrollment System. Section 1705(a) is amended by 
striking paragraph (7) and inserting the following new 
paragraphs. (7) Veterans described in section 1710(a)(3) of 
this title who are eligible for treatment as a low income 
family under section 3(b) of the United States Housing Act of 
1937; and (8) Veterans described in section 1710(a)(3) of 
this title who are not covered by paragraph (7). 38 U.S.C.A. 
§ 1705(a) (West 2002).

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
healthcare programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).

In the case of a veteran who is not described in paragraphs 
(1) and (2) of 38 U.S.C.A. § 1705(a), the Secretary may, to 
the extent resources and facilities are available ... furnish 
hospital care, medical services, and nursing home care which 
the Secretary determines to be needed. 38 U.S.C.A. § 
1710(a)(3).

As initially noted above, except as otherwise provided in 38 
C.F.R. § 17.37, a veteran must be enrolled in the VA medical 
healthcare system as a condition for receiving the 'medical 
benefits' package set forth in 38 C.F.R. § 17.38.  38 C.F.R. 
§ 17.36(a)(1).  A veteran may apply to be enrolled at any 
time.  A veteran who wishes to be enrolled must apply by 
submitting a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).

The latter regulatory category (38 C.F.R. § 17.36(b)(8)) is 
further prioritized into the following subcategories: (i) 
Noncompensable zero percent service-connected veterans who 
are in an enrolled status on a specified date announced in a 
Federal Register document promulgated under paragraph (c) of 
this section and who subsequently do not request 
disenrollment; (ii) Nonservice-connected veterans who are in 
an enrolled status on a specified date announced in a Federal 
Register document promulgated under paragraph (c) of this 
section and who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section. 38 C.F.R. § 17.36(b)(8).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled. As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).

The law also provides that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003 except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date, are not eligible to be enrolled.  38 C.F.R. § 
17.36(c)(2); 68 Fed. Reg. No. 12, 2670-2673. 

The Board finds that the veteran is not eligible to enroll 
for VA medical healthcare benefits as a matter of law, for 
the following reasons.

The criteria for eligibility to enroll for VA medical 
healthcare benefits are listed in 38 C.F.R. § 17.36 (2004), 
as noted above.  These criteria divide eligible applicants 
into eight priority groups.  There is no indication that the 
veteran has service-connection status for any disorder, and 
he stated on his application that he did not have a service-
connected rating.  Thus he does not meet the eligibility 
criteria for priority groups one or two.  

The record, including his report of transfer or discharge, DD 
Form 214, does not show that he was a prisoner of war, or was 
awarded the Purple Heart.  He also was not retired from the 
military due to disability.  Further, the record does not 
show that the veteran received disability compensation under 
38 U.S.C.A. § 1151, that his entitlement to receive 
disability compensation was suspended pursuant to 38 U.S.C.A. 
§ 1151, or that his entitlement to disability compensation 
was suspended because of the receipt of military retired pay.  
Thus, he does not meet the eligibility criteria for priority 
group three. 

Nor does the record show that the veteran received increased 
pension based on his need for regular aid and attendance or 
by reason of being permanently housebound, or that he was 
catastrophically disabled, and thus he does not meet the 
eligibility criteria for priority group four.

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The record does not show that the veteran 
has been approved under title XIX of the Social Security Act.  
Nor does it show that he is in receipt of pension under 
section 1521.  Regarding the third eligibility criteria for 
this priority category, the income threshold is updated 
annually.  

In his application, the veteran declined to provide detailed 
financial information for support in applying the means test.  
In his notice of disagreement, he stated that he was being 
penalized because of his income, indicating that his income 
is over the limit for qualification for an improved priority 
group enrollment.  The veteran asks that the VAMC reconsider 
denying him enrollment in, and access to, VA medical care 
benefits, stating that veterans should not be segregated 
because of their income. Based on the foregoing, the veteran 
does not meet the eligibility criteria for priority group 
five.

The veteran served on active duty during the Vietnam Era from 
November 1965 to November 1967.  However, there is no 
indication that he served in Vietnam resulting in exposure to 
Agent Orange.  The evidence does not show that he had nose or 
throat radium treatment, that he was exposed to ionizing 
radiation or environmental contaminants, or that he served in 
the Gulf War.  Consequently, he does not meet the eligibility 
criteria for priority group six.

The veteran would be eligible under priority group seven if 
he agreed to pay the applicable co-payment and if his income 
for the previous year, 2002, constituted low income under the 
geographical income limits established by the United States 
Department of Housing and Urban Development for the fiscal 
year that ended on September 30 of 2002.  

In his application, the veteran did not include financial 
information and he checked "No" in "Section IIB - Financial 
Disclosure."  The form advises that by checking this block, 
he would be assigned the appropriate enrollment priority 
based on nondisclosure of his financial information; and that 
he was agreeing to pay the applicable VA co-payment.  
However, as reflected in the notice of disagreement with the 
VAMC determination, the veteran does not agree to pay the co-
payment.  Since he declined to provide detailed financial 
information, the VAMC appropriately placed him in priority 
group eight.  

The Secretary determined that the VA does not have sufficient 
resources to provide the medical care benefits package to all 
veterans seeking enrollment.  Therefore, on January 17, 2003 
the Secretary of Veterans Affairs announced that all priority 
groups of veterans except those in priority group eight who 
were not in an enrolled status on January 17, 2003, would be 
enrolled in the VA Health Care System.  68 Fed. Reg. No. 12, 
2670-2673.  

By law, VA is only required to manage enrollment within its 
eight enrollment priority categories and announce in the 
Federal Register which priority group of veterans VA will 
accept for enrollment in the VA Health Care System.  There is 
nothing in the law that requires VA to provide the veteran 
personal notice of this change.

Because the veteran was appropriately assigned to Priority 
Group 8, and he applied for enrollment after January 17, 
2003, he is not eligible for enrollment.  If he had filed his 
application prior to January 17, 2003, and agreed to pay the 
applicable co-payment, he would have been eligible under 
priority group eight.  However, the veteran did not file his 
application until September 2003 and he did not agree to pay 
the applicable co-payment.

The applicable regulations provide that, with respect to 
Federal Register notification of eligible enrollees it is 
anticipated that on or before August 1 of each year the 
Secretary will announce in paragraph (c)(2) of this section 
which categories of veterans are eligible to be enrolled.  
They also provide that as necessary, the Secretary at any 
time may revise this determination by further amending 
paragraph (c)(2) of this section. 38 C.F.R. § 17.36(c)(1).

Because the veteran has not stated a claim for which relief 
can be granted with regard to exemption from the eligibility 
assessment (means testing) for VA medical treatment purposes, 
his appeal must be denied. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.

ORDER

Eligibility for enrollment in the VA medical healthcare 
system is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


